DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 11/8/2021 is acknowledged. Newly claims 21-27 are added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/2021, 11/8/2021, 11/9/2021 and 1/18/2022 are being acknowledged and considered by the examiner.
REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The Rejections
Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (U.S. Pat. App. Pub. No. 2021/0134747).
Yang discloses, as shown in Figure, a semiconductor structure with
(10) first semiconductor structure (100) having a first critical dimension; and 

a substrate (110), electrically connected to the first semiconductor structure (100) and the second semiconductor structure (200) through a first conductive bump connection (116), wherein the first critical dimension is different from the second critical dimension (see Figures 1-7); 
(12) further comprising a first bond pad (134) at the hybrid bonding interface (300) in contact with a second bond pad (234) at the hybrid bonding interface (300), wherein the first bond pad (134) is electrically connected to a first through silicon via (TSV) of the first semiconductor structure (100), and the second bond pad (234) is electrically connected to a second TSV of the second semiconductor structure (200) (see Figures 1-7). 

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claims 1, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Or-Bach et al. (U.S. Pat. App. Pub. No. 2021/0242189) in view of Shih (U.S. Pat. App. Pub. No. 2020/0303361).
Or-Bach discloses, as seen in Figure, a 3D device having
.(1) a first hybrid bonding structure, having a first surface and a second surface; a memory structure in contact with the first surface; and a control circuit structure, configured to control the memory structure, and in contact with the second surface; 
(21) a control circuit structure (909); a memory structure (922) having a plurality of memory dies vertically stacked over the control circuit structure; and a first hybrid bonding structures (NO LABEL) sandwiched by the control circuit structure (909) and the memory structure (922) (see [0043]. Figures 9A-9G);
(26) wherein each of the memory dies comprises a through via penetrating the memory die (see [0043]. Figures 9A-9G). 
Or-Bach teaches the above outlined features except for disclosing hybrid bonding structure. Howveer, Shih discloses a semiconductor package with (1); (21)...hybrid bonding structure (280) (see Figure 2G). 
Or-Bach and Shih are both analogous art because both are directed to a semiconductor devices including a memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Shih into Or-Bach because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Or-Bach (accordance with the teaching of Shih) since it has been held to be within the general skill of a worker in the art to select a known feature on the basis of its suitability for the intended use as a matter of obvious design choice in order to reduce the size of the semiconductor device,

Allowable Subject Matter
Claims 2-9, 11, 13, 22-25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        January 05, 2022